Title: From George Washington to Daniel Morgan, 10 April 1799
From: Washington, George
To: Morgan, Daniel



Dear Sir,
Mount Vernon April 10th 1799

I had the pleasure to receive your letter of the 3d instant, covering the Copy of a letter from Captn A.C. Randolph to yourself, expressing a wish to be removed from the Infantry to the Cavalry. These letters I have forwarded to the Secretary of War, who, I have no doubt, will, considering the favourable auspices under which Captn Randolph is introduced, make any arrangement he can, consistent with the good of the service, to promote his wishes.
I take the liberty to enclose to your care a letter from General Hamilton, the Inspector General of the Armies of the United States, to Colo. Thomas Parker. This letter relates to the recruiting service, which is under the direction of the Inspector General, and

it is desireable that it should get to Colo. Parkers hands as soon as possible: I have, therefore, put it under cover to you as being the most sure and direct mode of conveyance.
I assure you, my dear Sir, it gave me not a little pleasure to find the account of your death in the new’s papers was not founded in fact—and I sincerely pray that many years may elapse before that event takes place, and that in the meantime, you may be restored to the full enjoyment of your health, and to your usefulness in Society, being, with very great regard Your sincere friend & servt

Go: Washington

